 1                                                         The Honorable Judge Barbara J. Rothstein
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
 9       IGNACIO LANUZA,                                        Case No. 2:14-cv-01641-BJR
10                                  Plaintiff,                  Declaration of Timothy M. Durkin,
11                       vs.                                    Assistant U.S. Attorney re:
                                                                Request for Costs and Attorney’s
12       JONATHAN LOVE, and                                     Fees for Plaintiff’s Frivolous Action
13       UNITED STATES OF AMERICA,
14                                  Defendants.
15
            I, Timothy M. Durkin, Assistant U.S. Attorney (EDWA), declare and state under the penalty
16
     of perjury under the laws of the United States (28 U.S.C. § 1746) that the following information is
17
     true and correct to the best of my knowledge, information and belief:
18
            I am above the age of 18, am not a party hereto, and am competent to testify to the matters
19   stated herein, which are based on personal knowledge and/or review of information or records
20   known to me that were produced and/or provided by and through discovery responses, disclosures,
21   records subpoenas, depositions and/or records requests connected with the parties’ litigation and
22   which declarations, deposition transcripts – excerpts, public records, and other produced records
23   and/or electronic material, and/or judicially noticed materials, should be allowed and considered

24   admissible evidence at the time of proffer, hearing or trial, pursuant to the Federal Rules of

25   Evidence, including but not limited to Fed. R. Evid. 201, 601, 602, 902; e.g., the Court may take
     notice and accept “any facts … not subject to reasonable dispute since … the accuracy of which
26
     cannot be reasonably challenged.” Fed. R. Evid. 201(b)(2), 902; Mathews v. NFL Mgmt. Council,
27
     688 F.3d 1107, 1113 (9th Cir. 2012); O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1224
28
     (10th Cir. 2007):



     Declaration of Timothy M. Durkin re: Costs & Fees – page 1
 1          1.      I am an Assistant United States Attorney for the Eastern District of Washington and

 2   one of the attorneys for the Defendant who has appeared in this action wherein the Plaintiff Mr.

 3   Lanuza, through his attorneys Matt Adams, NWIRP, et al., prosecuted a $500,000 claim for damages
     under the Federal Tort Claims Act for the United States alleged malicious prosecution of Plaintiff
 4
     for pursuing Immigration Court removal – deportation proceedings in 2008, when Plaintiff was
 5
     unlawfully present in the United States; .
 6
            2.      In that capacity, the Plaintiff and the United States were required to make initial Rule
 7
     26 Disclosures of records and information;
 8          3.      Notwithstanding the United States objecting to and informing Plaintiffs’ several
 9   counsel, on multiple occasions, that subject matter jurisdiction was absent and therefore no discovery
10   was appropriate under the FTCA, Plaintiff’s counsel rejected this notion and served multiple sets of
11   written discovery (approximately six, including multiple interrogatories and requests for production)
12   and further required the United States to incur substantial costs, expenses and attorney time in
13   having to provide responses and participate in depositions in this matter;

14          4.      Plaintiff’s counsel also served multiple subpoenas and noted multiple depositions
     (approx. nine) of U.S. DHS and ICE officers and immigration attorneys, including retired counsel
15
     and one sitting Immigration Court Judge, without first trying to contact or consult opposing counsel;
16
            5.      On or about August 14, 2019, I served on Plaintiff’s attorneys an Offer of Judgment
17
     in the proposed amount of $4,000 and in the form of a proposed settlement agreement with a release.
18
     Plaintiff and his counsel rejected settlement of this case for that amount. Attached herewith as
19   Exhibit 702 is a copy of the email (ECF registered addresses) I sent enclosing the proposed offer of
20   judgment - settlement of $4,000;
21          6.      On or about September 8, 2015, I served on Plaintiff’s counsel Notification of
22   Plaintiff’s and his counsel’s Rule 11 violations. Attached herewith as Exhibit 701 is the Rule 11
23   Brief I served on Plaintiff’s counsel at counsel’s registered ECF addresses;
24          7.      The United States incurred significant transcript costs that were ordered in connection

25   with the undersigned counsel’s preparation of the United States’ defense of this case, which includes

26   preparation of this case for a potential trial. Attached herewith as Exhibit 703 are receipts for the
     payment of transcripts;
27
            8.      The United States also incurred significant travel costs in having to review and
28
     respond to Plaintiffs’ counsel’s invasive discovery requests and appear for and participate in


     Declaration of Timothy M. Durkin re: Costs & Fees – page 2
 1   Plaintiff’s counsel’s multiple noted depositions. Attached herewith as Exhibit 704 are invoices

 2   reflecting travel costs incurred in having to appear in the WDWA to defend this frivolous lawsuit

 3   against the United States
            9.       Thus, recoverable costs to date are:
 4
            K&K Reporting - Transcript from Ninth Cir. Argument (filed in support of U.S. Motion
 5
                 to dismiss:                                                    $196.00
 6
            Esquire Transcripts – Bob Peck Deposition                                        $404.90
 7
            A. Varona, Court Reporter – Anthony Dodd depo transcript                         $285.75
 8          A. Varona, CR – Mark Bailey depo transcript                                      $239.00
 9          U.S. Legal Support (CA Reporting) – dawn Calfee Transcript                $595.00
10              U.S. Legal Support (CA Reporting) – Mitchell Diaz transcript          $527.40
11              Amanda Varona (CR) – Jonathan Love transcript                                $352.00
12              E-2 Travel Voucher (Seattle – Sept. 3,2015                                   $1,062.11
13              E-2 Travel Voucher (Seattle – Sept. 9, 2015                                  $808.89

14              E-2 Travel Voucher (Seattle – Sept. 9, 2015                                  $861.64

15
16          RESPECTFULLY SUBMITTED this 20th day of August 2019.
17
                                                            William D. Hyslop
18                                                          United States Attorney (EDWA)
19
                                                            s/ Tim M. Durkin
20                                                          Timothy M. Durkin, AUSA
21                                                          Special Counsel for U.S. Attorney General

22
23
24
25
26
27
28



     Declaration of Timothy M. Durkin re: Costs & Fees – page 3
 1
 2                                        Certificate of ECF Service
 3   I hereby certify that on the date that I electronically filed the foregoing with the Clerk of the Court
     using the CM/ECF System that the Court’s ECF system will send notification of such filing to the
 4   following, and/or I hereby certify that I have mailed by U.S. Postal Service the document to the
     following non-CM/ECF participant(s):
 5
 6      Counsel for the Plaintiff:          Matt Adams, matt@nwirp.org;
                                            Christopher Schenck, chris.schenck@gmail.com;
 7                                          Stephanie Martinez, stephanie@nwirp.org;
 8                                          Aaron Korthius, aaron@nwirp.org.
        Defendant Pro Se                    Jonathan Love, Jonathanlove786@gmail.com.
 9
     And to the following non-ECF party: N/A
10                                                          s/ Tim M. Durkin
11                                                          Timothy M. Durkin, AUSA

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Declaration of Timothy M. Durkin re: Costs & Fees – page 4
